DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure (Specification filed on 12/20/2018) is objected to because of the following informalities:
Par. 0020 discloses “RT” but did not disclose what RT is abbreviated for. 
Par. 0020 discloses “(4) Create a sharp the tip”. There is a grammatical error for this sentence.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites “when said portion is subject to a temperature of 150 degrees Celsius”. Examiner notes: the Specification filed on 12/20/2018 only discloses in par. 0020 that “...The heat-curling PMMA needle fabrication was demonstrated as follows: (1) Set the permanent curling shape at 1300C for 24h, (2) Program temporary straight shape at 1100C for 2 min with weight on, (3) Fix and unload the straight rod at RT, (4) Create a sharp the tip, (5) Recover to the permanent curling shape at 1500C.” The Specification fails to disclose the portion of the needle is subject to a temperature of 1500C. Therefore, the Specification fails to provide proper antecedent basis for the claimed limitation “said portion is subject to a temperature of 1500C”.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: 
Claim 7 line 2, “extruding a needle having a having a hollow shaft” should be “extruding a needle .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3 and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "when said portion is subject to a temperature of 150 degrees Celsius" in line 9 renders the claim indefinite because it is unclear. It is unclear whether the limitation is corresponding to the limitation “when said portion is heated to at least said glass transition temperature” for the curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees or wherein said portion is only subject to a temperature of 150 degrees Celsius without necessary being heated to said glass transition temperature. 
Claims 2-3 are rejected by virtue of depending on claim 1.
Regarding claim 7, the limitation “when said portion is subject to heat of 150 degrees Celsius” in lines 8-9 renders the claim indefinite because it is unclear. It is unclear whether the limitation is corresponding to the limitation “when said portion is heated to at least said glass transition temperature” for the curve of said permanent configuration is sufficient to bend said 
Claims 8-9 are rejected by virtue of depending on claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 10,252,009 (Mather et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Mather discloses all of the elements of the claim (see claim 1 of Mather) except “wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is subject to a temperature of 150 degrees Celsius”. Mather (Claim 1) discloses instead “wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is heated to at least said glass transition temperature” and, as such, recognizes the need for heating to at least the glass transition temperature. There are a finite number of identified, predictable solutions: the temperature between the glass transition temperature (“above 100 degrees Celsius, Claim 1) and the melting temperature of the material. One of ordinary skill in the art could have pursued any of the known solutions with a reasonable expectation of success. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing fate of the claimed invention to modify the needle of Mather by heating specifically to a temperature of 150 degrees Celsius when bending the hollow shaft since it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 2, Mather discloses all of the elements of the claim (see claim 2 of Mather).
Regarding claim 3, Mather discloses all of the elements of the claim (see claim 3 of Mather).
Regarding claim 4, Mather discloses all of the elements of the claim (see claim 4 of Mather) except “wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is subject to heat of 150 degrees Celsius”. Mather (Claim 4) discloses instead “wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is heated to at least said glass transition temperature” and, as such, recognizes the need for heating to at least the glass transition temperature. There are a finite number of identified, predictable solutions: the temperature between the glass transition temperature (“above 100 degrees Celsius, Claim 4) and the melting temperature of the material. One of ordinary skill in the art could have pursued any of the known solutions with a reasonable expectation of success. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing fate of the claimed invention to modify the needle of Mather by heating specifically to a temperature of 150 degrees Celsius when bending the hollow shaft since it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 5
Regarding claim 6, Mather discloses all of the elements of the claim (see claim 6 of Mather).
Regarding claim 7, Mather discloses all of the elements of the claim (see claim 7 of Mather) except “wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is subject to heat of 150 degrees Celsius”. Mather (Claim 7) discloses instead “wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is heated to at least said glass transition temperature” and, as such, recognizes the need for heating to at least the glass transition temperature. There are a finite number of identified, predictable solutions: the temperature between the glass transition temperature (“above 100 degrees Celsius, Claim 7) and the melting temperature of the material. One of ordinary skill in the art could have pursued any of the known solutions with a reasonable expectation of success. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing fate of the claimed invention to modify the needle of Mather by heating specifically to a temperature of 150 degrees Celsius when bending the hollow shaft since it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 8, Mather discloses all of the elements of the claim (see claim 8 of Mather).
Regarding claim 9, Mather discloses all of the elements of the claim (see claim 9 of Mather).

Allowable Subject Matter
Claim(s) 1-9 would be allowable if overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Linderoth et al. (US 2009/0209923), Chen (US 4,728,320), and Ghosh et al. (US 2010/0193980).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a needle comprising a hollow shaft with a portion proximate to the tip that is formed from a shape memory polymer having a glass transition temperature about 100 degrees Celsius wherein said portion comprises a film formed from a plurality of fibers and wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is subject to a temperature of 150 degrees Celsius, in combination with the total structure and function as claimed. 
Linderoth only discloses a needle (fig. 3) comprising a portion (12) proximal to the tip (18) that is formed from a material (metal alloy, pars. 0028-0029) having a glass transition temperature about 100 degrees Celsius (pars. 0028-0029) wherein the portion (12) will transition from a temporary configuration that is straight (par. 0026) to a permanent configuration that has a curve when said portion is heated to at least said transition temperature (see abstract, pars. 0007-0008 and 0114). 
Chen only discloses a needle (2, fig. 5) comprising a portion proximal to the tip (21) wherein the tip (21) is configured to bend back upon itself about 180 degrees (see fig. 5).
Ghosh only discloses the material PMMA having a glass transition temperature of 110 degrees C to 120 degrees C (par. 0005).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 4, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method of using a needle comprising the steps of providing a needle with a portion proximate to the tip that is formed from a shape memory polymer having a glass transition temperature about 100 degrees Celsius wherein said portion comprises a film formed from a plurality of fibers and wherein said curve of said permanent configuration is sufficient to bend said hollow shaft about 180 degrees when said portion is subject to a temperature of 150 degrees Celsius; and subjecting said needle to a temperature of 150 degrees Celsius until said portion transitions from said temporary configuration to said permanent configuration, in combination with the total structure and function as claimed.
Linderoth only discloses a method of using a needle (fig. 3) with a portion (12) proximal to the tip (18) that is formed from a material (metal alloy, pars. 0028-0029) having a glass transition temperature about 100 degrees Celsius (pars. 0028-0029) wherein the portion (12) will transition from a temporary configuration that is straight (par. 0026) to a permanent configuration that has a curve when said portion is heated to at least said transition temperature (see abstract, pars. 0007-0008 and 0114) and heating the tip (18) to a temperature at or above the glass transition temperature of the metal alloy (par. 0008).
Chen only discloses a method of providing a needle (2, fig. 5) with a portion proximal to the tip (21) wherein the tip (21) is configured to bend back upon itself about 180 degrees (see fig. 5).
Ghosh only discloses the material PMMA having a glass transition temperature of 110 degrees C to 120 degrees C (par. 0005).
No combination of prior art was found to teach or suggest each and every element of claim 4.
Regarding claim 7, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method of manufacturing a needle comprising the steps of extruding a needle with a portion proximate to the tip that is formed from a shape memory polymer having a glass 
Linderoth only discloses a method of using a needle (fig. 3) with a portion (12) proximal to the tip (18) that is formed from a material (metal alloy, pars. 0028-0029) having a glass transition temperature about 100 degrees Celsius (pars. 0028-0029) wherein the portion (12) will transition from a temporary configuration that is straight (par. 0026) to a permanent configuration that has a curve when said portion is heated to at least said transition temperature (see abstract, pars. 0007-0008 and 0114) and heating the tip (18) to a temperature at or above the glass transition temperature of the metal alloy (par. 0008).
Chen only discloses a method of providing a needle (2, fig. 5) with a portion proximal to the tip (21) wherein the tip (21) is configured to bend back upon itself about 180 degrees (see fig. 5).
Ghosh only discloses the material PMMA having a glass transition temperature of 110 degrees C to 120 degrees C (par. 0005).
No combination of prior art was found to teach or suggest each and every element of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783